Case: 2:20-cv-05912-MHW-CMV Doc #: 1 Filed: 11/16/20 Page: 1 of 14 PAGEID #: 1

   

Employment Discrimination

   
 

xwi0: 0 UNITED STATES DISTRICT COURT

og NOU | 6 f es ne
r fo T. . . .
sah neo Bask “aH Southern District of Ohio

Eastern Division

2 200VR912

Case No.

 

 

 

)
. (to be filled in by the Clerk's Office
Zakaria Benzaoual, Seth Anane & Abeba Habtu A y Bice)
Plaintiffs) ) oT a, nme,
(Write the full name of each plaintiff who is filing this complaint. ) . =~
Ef the names of all the plaintiffs cannot fit in the space above, Jury Trial: (check one) [K] Yes [] No
please write “see attached" in the space and attach an additional )
page with the full list of names.)
v “OTROS JUDGE VASCURA
)
)
OhioHealth )
Defendant(s) )
(Write the full name of each defendant who is being sued. If the )
names of all the defendants cannot fit in the space above, please )
write “see atiached” in the space and attach an additional page )
with the full list of names.)
COMPLAINT FOR EMPLOYMENT DISCRIMINATION
L The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name Zakaria Benzaoual
Street Address 3114 Bethel Rd
City and County Columbus
State and Zip Code Ohio, 43220
Telephone Number (614) 312 - 2193
E-mail Address benzaoual2000@gmail.com

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if inown). Attach additional pages if needed.

Page 1 of 6
Case: 2:20-cv-05912-MHW-CMV Doc #: 1 Filed: 11/16/20 Page: 2 of 14 PAGEID #: 2

Plaintiff 2:
Name: Abeba Habtu
Street Address: 859 Leona Ave
City and County: Columbus, Franklin
State and Zip Code: Ohio, 43201
Telephone Number: (614) 214 — 6933

E-mail Address: able.habtu@gmail.com

Abeba, Us bt
Plaintiff 3:

Name: Seth Anane

Street Address: 2935 Ironstone Dr.
City and County: §Coiumbus, Franklin
State and Zip Code: Ohio, 43231
Telephone Number: (614) 327 - 9031

E-mail Address:

DWM,
Case: 2:20-cv-05912-MHW-CMV Doc #: 1 Filed: 11/16/20 Page: 3 of 14 PAGEID #: 3

Pro Se 7 (Rev. 12/16} Complaint for Employment Discrimination

Defendant No. 1

 

 

 

 

 

Name OhioHealth

Job or Title (if known)

Street Address 180 East Broad Street 34" Floor
City and County Columbus, Franklin

State and Zip Code Ohio, 43215

Telephone Number (614) 566 - 5000

 

E-mail Address (if known)

 

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

 

 

 

 

 

Defendant No, 3
Name
Job or Title (éf known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

 

 

 

 

 

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (# known)

 

 

 

 

 

 

 

Page 9 af &
Case: 2:20-cv-05912-MHW-CMV Doc #: 1 Filed: 11/16/20 Page: 4 of 14 PAGEID #: 4

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

 

Tl.

Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

 

 

 

 

Name Riverside Methodist Hospital
Street Address 3535 Olentangy River Road
City and County Columbus, Franklin

State and Zip Code Ohio, 43214

Telephone Number (614) 566 - 5000

 

Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check al! that apply):

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 20006¢ to 2000e-17 (race,

color, gender, religion, national origin).

(Note. In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note. In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):

 

Relevant state law (specify, if known):

 

Relevant city or county law (specify, if known):

 

Page 3 of 6
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Til.

Case: 2:20-cv-05912-MHW-CMV Doc #: 1 Filed: 11/16/20 Page: 5 of 14 PAGEID #: 5

Statement of Claim

 

 

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):
Fy] Failure to hire me.
Xx Termination of my employment.
C] Failure to promote me.
LC] Failure to accommodate my disability.
| Unequal terms and conditions of my employment.
Retaliation.
| Other acts (specif): Discrimination

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the

JSederal employment discrimination statutes.)

It is my best recollection that the alleged discriminatory acts occurred on date(s)
Seth Anane: fired on 3/11/2016, Abeba Habtu: forced to quit 07/25/2017 & Zakaria Benzaoual: fired on

10/25/2019

 

I believe that defendant(s) (check one):

O
O

is/are still committing these acts against me.

is/are not still committing these acts against me.

Defendant(s) discriminated against me based on my (check ail that apply and explain):

XI

x

OOwWkXO

race

color

 

gender/sex

 

religion
national origin
age (year of birth) (only when asserting a claim of age discrimination.)

disability or perceived disability (specify disability)

 

The facts of my case are as follows. Attach additional pages if needed.

Paoe dof 4
Case: 2:20-cv-05912-MHW-CMV Doc #: 1 Filed: 11/16/20 Page: 6 of 14 PAGEID #: 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

SS 44885888 EEE

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

I¥. Exhaustion of Federal Administrative Remedies

 

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on fdate)

04/13/2020
B. The Equal Employment Opportunity Commission (check one):
C has not issued a Notice of Right to Sue letter.
x] issued a Notice of Right to Sue letter, which I received on (date) 8/13/2020

 

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

O 60 days or more have elapsed.
CC less than 60 days have elapsed.

Vv. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Page 5 of 6
Case: 2:20-cv-05912-MHW-CMV Doc #: 1 Filed: 11/16/20 Page: 7 of 14 PAGEID #: 7

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

—_—_—_—_—_—_—_—_—_—=—_—=SE SSS SSS

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 11/12/2020

Signature of Plaintiff fA . $ ~~

Printed Name of Plaintiff = —y avyay2\ fy, 2ENZAOYAL.

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Pape finf &
Case: 2:20-cv-05912-MHW-CMV Doc #: 1 Filed: 11/16/20 Page: 8 of 14 PAGEID #: 8

My name is Zakaria Benzaoual and | worked for Ohiohealth for about 20 years. On Sept 29t, I
worked from 3pm till 6:30 or 7:am of the 30. Around 11:00am on Sept 30", did not even had
couple hours of sleep, | got a call from Elizabeth Theiss the manager to meet at 3:00pm. When
| showed up to the meeting, | was told that | was suspended and under investigation for taking
long breaks. Just to note that | did not take lunch on Sept 29" when | worked more than 15
hours on my own. On Oct 25", Ohiohealth decided to terminate my employment on baseless
claims. Just a week before this decision, Elizabeth Theiss presented my evaluation to me and
did not have a single note of long break time. Because of prior discrimination allegations that |
filed with HR and later with EEOC, Elizabeth Theiss who was fairly new to her position, was
directed to make my work life miserable. They put me on the floor, doing two assignments
simultaneously: answering the phone calls and replenishing supply rooms, each assignment is 8
hours of tasks and they expected me to do it in less time. Usually, in case of staff need, first we
call the contingent employees to fill the assignment, then the coordinators and then the direct
team lead of the shift. In my case, and since | was a 2™ shift team lead, | was not supposed to
filling the assignment. They tried to change my work hours when they did not do the same to
my counterparts. | was targeted even in the previous evaluation by being punished that | had
ideas and was not sharing them with management. Also, | refused to be part of targeting other
employees mainly from minorities and | refused to be a witness on bogus write ups.
OhioHealth claims compassion and integrity as part of its core values, unfortunately,

OhioHealth is a discriminator and worst place for somebody like me to work for simply because
| look different.

Zakaria Benzaoual
Case: 2:20-cv-05912-MHW-CMV Doc #: 1 Filed: 11/16/20 Page: 9 of 14 PAGEID #: 9

COMPLAINANT AFFIDAV

Date: 07/25/2017

Re: Abeba Habtu Complaint of Discrimination and Retaliation

My name is: Abeba Habtu

My address is: 859 Leona Ave, Columbus, Ohio, 43201

My phone numbers is: Home: 614-291-9597, Cell: 614-214-6933
T report to Katrina Johnson my first-line supervisor.

I report to Colleen as my second-line supervisor.

Wb WN

Let me start by saying I have worked for Ohio Health for almost 19 years this
September and have never been written up or put on any disciplinary action.

Within the last four weeks I have been called to the office over 7 times and told to
sign off on three bogus claims of lack of performance and wrote up three times. I
was moved to a new department and a forced to take new employee training. I
overall love my Ohio Health family but have had a stressful time with my current
manager and have been singled out from my co-workers and retaliated against by
the current manager Colleen and Katrina Johnson. I hope this complaint does not fall
on deaf ears and swift action is taken and an investigation is held. I have been overly
stressed and suffered deep anxiety due to the current manager. | do not wish to
leave my job, but find it impossible to carry out my daily duties in such a hostile

work place. I am afraid that my retirement is coming close and I will not be able to
obtain my bonus after working twenty years.

A.H.

Almost a year ago I was told by Colleen to change departments and I did so. The
nurses and Dr.’s wrote a note to have me switched back to the radiation department
because they said that I am one of the best in the department and do a good job.

Ever since that day the Manager Colleen has been trying her best to get rid of me
and make my job a living Hell. Everyday I am being followed around and mislead to
make mistakes.

I want to file a formal complaint of singled out and retaliation; I was singled out, and
retaliated against for speaking with HR:
Case: 2:20-cv-05912-MHW-CMV Doc #: 1 Filed: 11/16/20 Page: 10 of 14 PAGEID #: 10

1.This nightmare all started after I went Human resources a few weeks ago and
spoke with Mary Lacey to ask why I was being singled out from my group and told
to move to a less desirable area alone to change bed sheets with out

any proper justification. I wanted to know if it was related to performance

or having FMLA. I knew Colleen hates the fact I have FMLA because she often asks
why I take FMLA and always reply my disabled son, she rolls her eyes. It could not
have been performance since I never had any writes up prior regarding my
performance and the nurses in the VIR requested to have me returned along witha
Dr. that wrote a letter saying the same. Mary said she would speak with the manager
and get back to me in regards to my complaint. Within fifteen minutes of leaving the
human resources department I was abruptly approached by Colleen and asked
where did I go. I calmly replied the human resources department called me. She
explained that I was to be written up, I refused te sign. This was the first time I was
written up while leaving the human resource department. I asked the new manager
Katrina why I was | being written up and she told me it was her manager Colleen
who told her to write me up for walking away to speak to Human resources and not
putting away the cart instead.

2. The following week I was also approached by Katrina and wrote up a second time
for cleaning a room and leaving a book on the table. “For a book I replied.” I called
that department and they said there was no book left on the table. I also refused to

sign.
3. The third week I was approached by the new manager Katrina again and told I

was to be wrote up due to not putting a bed in a room. When asked, | said that 1 was
told by house keeping that they did not want a bed.

4, On July,25,0217 the same week I was called the office again. I was told I couldn’t
leave work until my work is complete. I said the workload is unrealistic to complete
within the given time frame.

DECLARATION
I, the undersigned, declare under penalty of perjury that the statements made in the
above affidavit are true and correct to the best of my knowledge, information, and
belief.
A.H

Abeba Habtu D bb. . Uy bd. 07/25/2017

Date
Case: 2:20-cv-05912-MHW-CMV Doc #: 1 Filed: 11/16/20 Page: 11 of 14 PAGEID #: 11

TO WHOM I MAY CONCERN
Hetlo,

My name is Seth Anane, I used to work at Riverside Hospital for 18 years. I was a very
dedicated employee at Riverside Hospital. My manager fired me on March 11th, 2016. His
reason was | disrespected an employee at the gift shop and that wasn't true. What actually
happened was some employees came into the department supply and distribution to borrow a cart
but they never brought it back. So I asked my team leader Bill if I can go bring the cart back and
he said yes. I was on my way to the cafeteria to get my breakfast and I stopped at the gift shop
and asked the employees about the cart. One of the employees said they were still using it but I
told her my team leader Bill said I should bring the cart back when they finished because she
didn't bring the cart back after she finished last time. After that day I left work.

The next day I came to work. I was upstairs working and another team leader named Sarah
Vince told me that Eric the manager said I should stop working and come to his office. So I came
down to our department and saw a security guard sitting inside his office. The security guard told
me to sit down. After I sat down he told me I was fired because I disrespected an employee at the
gift shop and I should go get my stuff and leave the hospital. I called our director, her name is
Colleen and I told her Eric has fired me. She was upset and said this is ridiculous he can't fire
you without my permission. She told me to go to human resources to report my case to them. I
went to human resources and they told me they were going to do an investigation.

After that, they sent a letter after 6 months saying I should go to the OhioHealth Office
downtown to meet them. I went downtown and they told me they have talked to my manager.
They told me he said I can't come work with him in the same department again. The people at
the OhioHealth Office told me there is nothing they can do because my manager already made
his decision.

During my experience with this manager, he was racist to me and he also hated me for no
reason. He tried multiple times to get me fired but because of my attendance and dedication at
my job he wasn't able to. My manager never told me the exact words I used to disrespect the
employees and what exactly I did wrong to get me fired from a job at work for 18 years.

S MOY
Case: 2:20-cv-05912-MHW-CMV Doc #: 1 Filed: 11/16/20 Page: 12 of 14 PAGEID #: 12

Relief

Intangible compensation:

1.
2,

3.

4.
5.

The disclosure of all written reports and policy that were applied in our cases.

OhioHealth admits its wrong doing and formally apologize to us and posts it on its
website.

OhioHealth allows its associates to organize under worker union body that can protect and
act on behalf of employees when cases of discrimination or any type of issues may arise.
Delete the “Equal Opportunity Employer’ from its website.

Create and fund an anti-discrimination advocacy group that can watch over any
investigation of discrimination nature led by OhioHealth HR.

Tangible compensation:

1.

Compensated for 20 years of lies of so-called OhioHealth core values and professional
damage:

Compassion, Excellence, Inclusion, Integrity, Stewardship and Equal Opportunity
Employer for $1,000,000.00 each for each of us.

Total compensation of $18,000,000.00

Psychological and emotional damage to us and our families for 20 years:
$1,000,000.00 per year for 20 years of service which is a total of $20,000,000.00
$400,00 court filing fee.

Total compensation of: $38,000,400.00.
Case: 2:20-cv-05912-MHW-CMV Doc #: 1 Filed: 11/16/20 Page: 13 of 14 PAGEID #: 13
EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

 

To: Zakaria Benzacual From: + Cleveland Field Office
3088 Bethel Rd EEOC, AJC Fed Bidg
Columbus, OH 43220 1240 E Sth St, Ste 3001
Cleveland, OH 44199
[ On behaif of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.

Elmeaco J. Mallory,
532-2020-01645 Investigator (216) 522-7657

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes viclations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UU AHOUOUUO

Other (briefly state)

- NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commissior

Dawe. tle 8/13/2020

 

 

Enclosures(s) Dana R. Hutter, (Date Matted)
Deputy Director

oe: Tara Aschenbrand

Human Resource Director
OHIOHEALTH CORP

180 East Broad St

34th Floor

Columbus, OH 43215
Case: 2:20-cv-05912-MHW-CMV Doc #: 1 Filed: 11/16/20 Page: 14 of 14 PAGEID #: 14

Enclosure with EEOC
Form 161 (11/16)

INFORMATION RELATED TO FILING SUIT
UNDER THE Laws ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
if you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title Vil of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SuiT RIGHTS

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SuIT RIGHTS = -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed fram 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title Vil, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title Vil, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC AssisTaNcE -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
